IN THE
                           TENTH COURT OF APPEALS




                                  No. 10-20-00213-CV

                   IN RE KENNETH DWAYNE ANDERSON



                                 Original Proceeding



                           MEMORANDUM OPINION


       Kenneth Dwayne Anderson seeks a writ of mandamus from this Court compelling

the trial court to withdraw an order to withhold funds from his inmate account. The

procedure necessary to complain about an order to withhold funds from an inmate

account was described in Harrell v. State, 286 S.W.3d 315 (Tex. 2009). See In re Buhl, Nos.

10-19-00478-CR, 10-19-00482-CR, 2020 WL 103808, at *1 (Tex. App.—Waco Jan. 8, 2020,

no pet.). That procedure is to file a motion complaining about the withdrawal order,

which should be filed with the trial court clerk for the trial court that signed the order. If

the trial court then denies the relief requested in the motion, then an appeal, which will
be a civil proceeding, can be taken from that denial. There is nothing in the record before

us to indicate that Anderson filed a motion in the trial court complaining about the

withdrawal order.

       Because another procedure is available to Anderson, he is not entitled to relief by

mandamus. Accordingly, Anderson’s petition for writ of mandamus is denied.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed August 19, 2020
[OT06]




In re Anderson                                                                       Page 2